Pamela D. Weiss
Assistant Municipal Attorney
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org
Attorneys for Defendant
Municipality of Anchorage

                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

ROBERT ANDERSON                            )
                                           )
              Plaintiff,                   )
                                           )
vs.                                        )
                                           )
MUNICIPALITY OF ANCHORAGE,                 )
                                           )
              Defendant.                   )   Case No. 3:21-cv-00139 JMK
                                           )

        DEFENDANT’S AMENDED MOTION FOR EXTENSION OF TIME
                   TO FILE RESPONSIVE PLEADING

        Defendant Municipality of Anchorage, by and through the Municipal Attorney’s

office, pursuant to Federal Rules of Civil Procedure 6(b) and 12(a)(1), hereby requests an

extension of time in which to answer plaintiff’s Complaint. (Dkt. 1)

        Plaintiff filed the Complaint in this case on June 4, 2021. Thereafter, a summons

and complaint were delivered to the Mayor’s office on June 15, 2021. Accordingly,

under Federal Rule of Civil Procedure 12(a)(1), a responsive pleading is due by July 7,

2021.



          Case 3:21-cv-00139-JMK Document 6 Filed 07/09/21 Page 1 of 3
         The Complaint in this case, however, is substantial in its length and scope. It

contains 224 numbered paragraphs and covers events dating back to 1990’s. The

Complaint asserts seven separate claims against the MOA relating to actions of at least

two different divisions. Finally, a separately-filed pleading identifies a related case filed

in Superior Court over twenty years ago that may concern some of the same allegations

raised in the Complaint in this action.

         The undersigned understands that ordinarily a pro se law clerk reviews complaints

filed by pro se plaintiffs and assists the court in determining whether there are any

deficiencies in the complaint and which of the claims may proceed. Once the law clerk

reviews the complaint, the court may issue an order to plaintiff concerning the need to

make necessary any amendments and/or directing defendants to answer. Based on

discussion with the clerk’s office, the undersigned believes that the complaint in this case

has, indeed, been forwarded to the pro se law clerk. However, no review has yet taken

place.

         MOA believes that both the Court and the parties would benefit from the review

by a pro se law clerk both to ensure that the Complaint properly states claims and to

avoid unnecessary motion practice. Accordingly, MOA requests that the court extend the

time for the filing of a responsive pleading until such time as the pro se law clerk has

reviewed the complaint and a screening order has been issued that directs the MOA to

file an answer.1


1
  If the undersigned is mistaken and a pro se law clerk will not review the complaint, the MOA
requests additional time to review the complaint as well as the related case identified by
Amended Motion for Extension of Time to File Responsive Pleading
Anderson, Robert v. MOA; Case No. 3:21-cv-00139 JMK
Page 2 of 3
           Case 3:21-cv-00139-JMK Document 6 Filed 07/09/21 Page 2 of 3
         Respectfully submitted this 9th day of July, 2021.

                                                        PATRICK N. BERGT
                                                        Municipal Attorney

                                                        By:     s/Pamela D. Weiss
                                                                Municipal Attorney's Office
                                                                P.O. Box 196650
                                                                Anchorage, Alaska 99519-6650
                                                                Phone: (907) 343-4545
                                                                Fax: (907) 343-4550
                                                                E-mail: uslit@muni.org
                                                                Alaska Bar No. 0305022



Certificate of Service
The undersigned hereby certifies that on July 9, 2021, a
true and correct copy of the foregoing was served on:

Robert Anderson
4908 Roger Drive
Anchorage, AK 99507

by first class regular mail, if noted above, or by electronic
means through the ECF system.

s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Mr. Anderson. Given the sheer number of allegations and the time frames covered, MOA
anticipates it will take at least 45 days to make sense of the allegations and prepare an
appropriate responsive pleading.
Amended Motion for Extension of Time to File Responsive Pleading
Anderson, Robert v. MOA; Case No. 3:21-cv-00139 JMK
Page 3 of 3
             Case 3:21-cv-00139-JMK Document 6 Filed 07/09/21 Page 3 of 3
